—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered April 1, 1992, convicting defendant, upon his plea of guilty, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 2Vz to 5 years, unanimously affirmed.
The trial court did not abuse its discretion in denying defendant’s motion for reassignment of counsel without a hearing. Such a change is warranted only upon a demonstration of "good cause” involving something more than a disagreement over strategy or personal dislike (see, People v Medina, 44 NY2d 199). Certainly there was no merit to defendant’s claim that his attorney was not rendering effec*452tive assistance. It is highly doubtful that any attorney could have obtained a bail lower than $1500 given defendant’s criminal history of burglary and other offenses. In addition, the evidence against defendant was very strong, and there was virtually no chance that a better result could have been obtained than the plea bargain that was negotiated by defendant’s attorney. Concur — Carro, J. P., Rosenberger, Ellerin and Kupferman, JJ.